Citation Nr: 1500032	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  09-07 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist condition, including bilateral carpal tunnel syndrome (CTS).

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD), as due to exposure to asbestos and other chemicals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1975 to November 1993.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction has since been transferred to the RO in Roanoke, Virginia.

In October 2012, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

These issues were previously before the Board in November 2012 and were remanded for further development.  Specifically, the Board requested additional private and VA treatment records be obtained, and additional VA examinations be provided.  As will be discussed, the Board finds these requested actions were completed, and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.






FINDINGS OF FACT

1.  The Veteran's currently diagnosed carpal tunnel syndrome did not began during, or for many years after, his active service, and was not otherwise related to service.

2.  The Veteran does not have a current back disorder which began during or was otherwise caused by his active service.

3.  The Veteran's currently diagnosed COPD did not begin during, or was otherwise caused by, active service, including any asbestos or chemical exposure therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral wrist condition, diagnosed as bilateral carpal tunnel syndrome, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for a lung disability, diagnosed as chronic obstructive pulmonary disease, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for three disorders.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Unfortunately, the Veteran's complete service treatment records are not available.  The Veteran was informed of the incomplete service treatment records in a July 2008 letter.  In 2012, the Veteran submitted copies of the service treatment records included in his possession.  These available records submitted from the Veteran have been carefully reviewed and considered.  Additionally, the Board is aware that when service treatment records are no longer available, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinksi, 1 Vet. App. 365, 367 (1991).  

In relevant part, the available service treatment records reflect the Veteran was in normal, healthy condition at his March 1975 enlistment examination.  His service personnel records reflect he served as a radioman and communications expert throughout his active service.  In April 1973, the Veteran sought medical treatment for his right elbow after falling off a ladder on the USS Butte.  In April 1979, he then sought treatment for pain in his chest with breathing, and slight wheezing was noted, but within normal limits.

In January 1980, the Veteran sought treatment for pain in the lumbar region of his back for the past two weeks, but denied any history of trauma.  In July 1981, he sought treatment for pain at the top of his wrists, which he attributed to trauma to his wrists five weeks earlier.  Finally, in an August 1989 questionnaire, the Veteran indicated he experienced breathlessness after mild exertion, however he also indicated he smoked two or more packages of cigarettes per day for more than ten years.

Each of the Veteran's claims for service connection will be reviewed in turn.

Wrists

First, the Veteran is seeking service connection for a bilateral wrist condition, including carpal tunnel syndrome (CTS).  The Veteran primarily contends that his currently diagnosed CTS is due to his use of ship communications systems in active service, during which he typed for approximately 12 to 16 hours per day.  

During his September 2009 hearing before the RO and his October 2012 hearing before the Board, the Veteran described feelings of pain, reduced sensitivity, and lack of strength in both wrists.  He alternatively described the pain began during the latter part of his service or right after his separation from service, but he did not seek medical attention until years later.  He also asserted his post-service jobs, including work at the state Department of Corrections and managing a campground, did not involve any typing.  Therefore, the Veteran asserted his current CTS was due to his in-service typing.  However, during his hearing before the Board, he admitted no doctor had told him his current CTS was related to his active service.

As discussed above, the available service treatment records do reflect the Veteran complained of pain at the top of his wrists during active service.  Therefore, some incurrence of in-service wrist pain is noted.

Additionally, the medical records, including the report from the most recent VA examination in December 2012, reflect the Veteran is currently diagnosed with bilateral CTS.  However, as will be discussed, the evidence does not establish the Veteran's currently diagnosed CTS is due to his active service, including any complaints of wrist pain therein.

First, the Veteran has testified that he did not seek any medical treatment for any wrist condition for several years after his separation from active service, although the Veteran explained he was not aware he could seek VA treatment any earlier.  The first relevant medical record is from his July 2001 initial VA evaluation, which noted a problem with his wrists.  In October 2001, he explained he experienced intermittent paresthesia in both hands.

In November 2001, the Veteran noted his prior intermittent tingling had become constant in both upper extremities following heavy work the prior day.  He continued to complain of pain and paresthesia in December 2001.

In November 2007, nerve conduction studies were performed.  However, the results were generally within normal limits.  Full results in the left wrist could not be obtained, but the complete results in the right wrist were of "unclear significance."

In April 2010, the Veteran sought treatment from the emergency room due to increased pain in his wrists after heavy lifting a few days prior.  EMG and nerve conduction testing from June 2010 showed left median neuropathy.  He was provided with bilateral wrist braces for his CTS symptoms.

In April 2012, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  The examiner noted the Veteran was diagnosed with CTS in 2010.  Notably, the Veteran denied experiencing trauma or symptoms in his wrists during active service.  Instead, he reported numbness, tingling, and weakness developed in approximately 2000, around seven years after his separation from active service.  The examiner opined the Veteran's bilateral wrist disability was less likely than not due to active service, including repetitive typing therein.  In support of his opinion, the examiner pointed to the Veteran's own statements denying symptoms during active service and instead reporting his numbness, tingling, and weakness developed in 2000.  Accordingly, the examiner's report, and the Veteran's own statements during his examination, provides evidence against his appeal.

In December 2012, the Veteran was provided with an additional VA examination.  This examiner reviewed the Veteran's complete claims file, including the Veteran's newly submitted service treatment records and statements made during his hearing before the Board, as well as personally interviewed and examined the Veteran.  The examiner specifically noted the Veteran's statements regarding in-service symptoms of tingling and pain in both wrists.  However, the examiner stated that CTS is a specific diagnosis and involves muscle weakness, which the Veteran did not report experiencing during active service.  Additionally, the examiner noted the 2007 nerve condition testing did not reveal CTS in either wrist.  Instead, CTS was not truly diagnosed until 2010.  Based on all the foregoing, the examiner opined the Veteran's currently diagnosed bilateral CTS began sometime between 2007 and 2010, more than a decade after his separation from active service.  Accordingly, the examiner opined the Veteran's current bilateral wrist condition of CTS was less likely than not due to his active service.  Because this examiner's report provided a clear negative nexus opinion with a complete rationale, this report provides probative evidence against the Veteran's appeal.

Based on all the foregoing, the evidence does not establish the Veteran's currently diagnosed bilateral CTS began during, or was otherwise caused by, active service.  As the most recent VA examiner explained, although the Veteran reported pain and tingling in his wrists during active service, he did not report experiencing the muscle weakness characteristic of CTS until several years after his separation from active service.  Additionally, on several occasions in his post-service medical records the Veteran attributed his increased wrist symptoms to post-service activities, including heavy lifting.  Therefore, the Veteran's own testimony related his current condition to post-service events.  Finally, the evidence includes the reports from two separate VA examiners who both opined the Veteran's current bilateral wrist condition was not caused by or otherwise related to his active service.  Accordingly, his appeal for service connection for a bilateral wrist condition is denied.


Back

The Veteran is also seeking service connection for a back disorder.  His primary contention is that his current back pain was caused by falling down a ladder during active service.  As discussed above, the available service treatment records do reflect the Veteran sought medical treatment after falling down a ladder on the USS Butte in April 1973.  However, following the fall he only sought medical treatment for his right elbow.  As he was seeking treatment for orthopedic complaints, it is reasonable to assume he would have also sought treatment for back pain if he was experiencing any at the time.  Instead, the Veteran did not complain of any back pain until January 1980.  At that time, he reported pain in his lumbar region, but denied any history of trauma.

Accordingly, the service treatment records do provide evidence the Veteran experienced some back pain during active service, however not following the event the Veteran described.  

The Veteran stated he experienced back pain since his separation from active service, but did not seek any treatment for several years.  As a lay person, the Veteran is considered to be competent to report what comes to him through his senses, such as experiencing back pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion such as diagnosis of the etiology of his back pain.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  An October 2000 treatment record reflects the Veteran's complaint of thoracolumbar back pain, although there is no indication of how long he had experienced his pain or any diagnosis.

The Veteran continued to seek occasional treatment for pain in his back.  For example, in October 2007, he reported to the emergency room for treatment of increased back pain for the past several weeks, although he denied any history of injury.  X-rays were obtained and showed no acute findings, instead satisfactory alignment and scattered small spurs were noted.  Despite the normal x-ray results, a subsequent medical record from April 2008 reflects the Veteran had degenerative joint disease in his back.

In April 2012, the Veteran was provided with a VA examination.  The examiner reviewed the claims file, as well as personally interviewed and examined the Veteran, before opining the Veteran has never been diagnosed with a back condition.  The examiner explained that imaging studies have been conducted, but do not document arthritis.  The examiner also noted the Veteran did not admit to experiencing back pain until November 2002, and there was no pathological evidence supporting an acute or chronic back process.  Instead, recent spine studies showed vertebral bodies and disc spaces were well preserved, with no evidence of compression fracture or subluxation, however the examiner did note old compression deformities.  Based on the foregoing, the examiner opined the Veteran did not have a current back disorder related to his active service.

In December 2012, the Veteran was provided with an additional VA examination.  The examiner reviewed the Veteran's complete claims file, including the Veteran's newly submitted service treatment records and statements made during his hearing before the Board, as well as personally interviewed and examined the Veteran.  The examiner specifically noted the Veteran's statements that he experienced back pain throughout his active service.  The Veteran again reported he fell and injured his back in 1976.  However, the examiner again noted imaging studies did not reveal arthritis of the lumbar spine.  Instead, minimal degenerative spurring was noted, which the examiner opined was consistent with aging.  The examiner also noted the Veteran's healed compression fractures, however he opined a healed bone is not a source of current pain.  Additionally, the examiner opined there was no evidence suggesting the old compression fracture was related to active service.  Based on all the foregoing, the examiner opined the Veteran did not have a current back disorder related to his active service.  This examiner's report provides a clear negative nexus opinion and a complete rationale.  Accordingly, this report provides probative evidence against the Veteran's appeal.

Based on the foregoing, the evidence does not establish the Veteran has a current back disorder which began during, or was otherwise caused by, his active service.  Although the Veteran has competently reported pain since active service, pain is merely a symptom of a disability, not a disability itself.  Additionally, although the medical record from April 2008 reflects degenerative joint disease, the x-ray evidence contained in the claims file does not reflect the Veteran currently has arthritis in his back.  Instead, only minimal spurring and healed compression fractures.  The VA examiner fully explained the minimal spurring was a natural result of aging, and the healed compression fractures were not an active disease.  Therefore, the evidence does not establish the Veteran has a current disability that began during, or was otherwise caused by, his active service, and his appeal for service connection is denied.

COPD

Finally, the Veteran is also seeking service connection for a lung disability.  Post-service medical records reflect the Veteran is currently diagnosed with COPD.  Accordingly, a current disability is established.

The Veteran has contended that his current COPD is caused, at least in part, either to exposure to cleaning agents, including tetracholoroethylene, or exposure to asbestos.  The Veteran explained that during service he used tetrachloroethylene in a small, poorly vented, room to clean the teletype machines.  Additionally, he asserted the three ships he served on during active service each may have contained asbestos materials.  As part of the Veteran's duties on these ships he had to clean the steam pipes, and during this process inhaled the insulation. 

As discussed above, service treatment records reflect the Veteran reported experiencing breathlessness after mild exertion in August 1989.  However, he also noted a history of smoking two packages of cigarettes per day for more than ten years.  The available service treatment records do not reflect, and the Veteran has not contended, he was diagnosed with any lung disorders during active service.

Instead, the Veteran has consistently asserted he was diagnosed with COPD in approximately 2007 or 2008.  His assertions are supported by the medical records, which reflect COPD was first suspected in October 2007 and diagnosed in January 2008.  However, the January 2008 VA treatment records reflect the Veteran was diagnosed with mild-to-moderate COPD "secondary to smoking," providing evidence against the Veteran's appeal.  He continued to seek treatment for his COPD throughout the period on appeal.

In December 2012, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  The examiner noted that asbestos exposure is generally reflected on x-ray findings, however the Veteran's x-rays did not reflect any asbestos exposure.  Additionally, the examiner noted that asbestos leads to a restrictive pattern of respiratory impairment, while the Veteran demonstrated obstructive pulmonary restriction.  Finally, the examiner opined that generally more than 90% of COPD is caused by smoking, and the Veteran has an extensive smoking history of at least 37 pack years.  Accordingly, the examiner opined the Veteran's currently diagnosed COPD is less likely than not related to something other than smoking, including exposure to asbestos and cleaning materials.  This examiner's report includes an equivocal opinion supported by a full rationale, and therefore provides probative evidence against the Veteran's appeal.

Based on all the foregoing, the evidence does not establish the Veteran's currently diagnosed COPD either began during, or was otherwise caused by, his active service.  Instead, the medical evidence, including VA treatment records and the VA examiner's report, consistently attributed the Veteran's COPD to his extensive smoking history.  VA regulations provide that service connection may not be granted on the basis of the use of tobacco products during active service.  38 C.F.R. § 3.300.  Accordingly, the elements of service connection have not been met, and the Veteran's appeal is denied.




Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in May 2008, which informed the Veteran of all the elements prior to initial RO determination.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As discussed above, the Veteran's complete service treatment records were unfortunately not available, and the Veteran was informed in a July 2008 letter.  The Veteran was able to provide copies of at least a portion of his service treatment records, and these have been associated with the claims file.  Additionally, the VA attempted to obtain the private treatment records from Dr. Atwood, however in December 2012 Dr. Atwood's office indicated no records were available.  The Veteran has not indicated he received any other relevant private treatment.  Finally, the VA obtained post-service VA treatment records and records from the Social Security Administration and associated them with the claims file.
In October 2012, the Veteran was provided with a hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding any relation to active service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with several examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

 As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
	

ORDER

The appeals for service connection for a bilateral wrist condition, back disability, and lung disability are denied.





______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


